        Case 2:18-cr-00143-KJM Document 49 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                          NO. 2:18-cr-00143-KJM
11                       Plaintiff,
12            v.                                         ORDER
13    EVERARDO CUADROS CAMPOS,
14                       Defendant.
15

16                  Defense counsel moves to withdraw defendant’s joinder in the government’s

17   motion made on February 3, 2020, to exclude time under the Speedy Trial Act based on Local

18   Code T4. ECF No. 37. The government opposes, ECF No. 45, and the defendant has filed a

19   reply, ECF No. 47. On May 11, 2020, the court heard argument on defendant’s motion, in which

20   he requests advancing the current trial date of June 29, 2020 to June 17, 2020. The court, having

21   considered the arguments of counsel and the papers submitted with this matter, DENIES

22   defendant’s motion.

23                  Defendant does not cite to any precedent setting forth a standard to apply in

24   resolving his motion, nor does he reference authority to suggest to the court principles relevant to

25   vacating a prior exclusion of time the defendant jointly requested. At hearing, counsel conceded

26   the request is based solely on defendant’s position that whereas earlier this year counsel

27   represented it required time through June 29 to prepare, at this point counsel is ready to proceed

28   to trial earlier than anticipated for the reasons set forth in the defense briefing. Counsel also
                                                         1
        Case 2:18-cr-00143-KJM Document 49 Filed 05/12/20 Page 2 of 2

 1   conceded that even if the court does not treat the pending motion as one that automatically
 2   excludes time, motions in limine once filed will take some time off the Speedy Trial Act clock.
 3   Given the government’s plan to oppose defendant’s request for the use of a questionnaire mailed
 4   to potential jurors, additional motion practice is assured.
 5                   At this point, the court is not reaching the question whether time in defendant’s
 6   case can properly be excluded based on the impact of the coronavirus disease (COVID-19) on the
 7   court’s ability to safely convene in a public courtroom, summon a jury pool and seat a jury. But
 8   as reflected in the court’s initial discussion with the parties regarding the issues raised if a
 9   criminal jury trial is held during this time, whether or not the court approves use of a mailed juror
10   questionnaire, the court will need to engage in very careful planning with meticulous attention to
11   detail and be prepared to monitor closely implementation of any plan it adopts. This planning
12   will need to take account of state and local public health orders as well as the best available
13   public health guidance, and will take time.
14                   For the reasons reviewed above, defendant’s motion is DENIED. This order
15   resolves ECF No. 37.
16           IT IS SO ORDERED.
17   DATED: May 12, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                         2
